Title: John Thaxter to Abigail Adams, 31 March 1778
From: Thaxter, John
To: Adams, Abigail


     
      Madam
      York Town March 31st. 1778
     
     Since I wrote you last, the mystery of blank Dispatches being sent by Capt. Folgier from France has been developed. One Capt. Hinson (who was honored with Dr. Franklin’s confidence) was guilty of the treachery and robbery. Hinson it seems was to have brought the Dispatches if Folgier declined. But when he found that Folgier accepted the trust, he, from his knowledge of the position and, I believe, nature of the dispatches, was not put to any difficulty which to select for Stormont. He carried the dispatches from the Dr. to Havre de Grace where Folgier was. There was a circumstance which render’d Hinson’s conduct rather suspicious previous to the delivery of the packet containing the dispatches. He went to a certain place after he found that Folgier was determined to take charge of them, where it is conjectured he took such papers as he wanted. Folgier says he was at a loss to conceive what he could have to do at that place with the Dispatches. However the affair is now unfolded, and it is beyond the reach of doubt that he robbed the packet at said place.
     How few men, Madam, have virtue enough to withstand the temptation of a glittering bribe. May it not shelter this perfidious wretch when apprehended, from the hand of strict Justice. The secret machinations and subterfuges as well as the open assaults of our enemies are to be guarded against.
     Men of inflexible fidelity and uncorrupted virtue should only be employed, and honoured with the confidence of our Commissioners. Such men will be hereafter engaged.
     It gave me great uneasiness to find your apprehensions alarmed respecting the attempt on Dr. Franklin’s life; I have now the pleasure to inform you that the report appears to be without foundation. Mr. Lovell will write you particularly about the matter as also the foreign news, which I would have done myself the pleasure of transmitting you, had he not with great cheerfulness undertaken the business himself. I will postpone my congratulations till the agreeable and important news receives an authentic confirmation from proper authority.
     It comes, says the gentlemen at Martinico, through so many channels, that the most incredulous cannot doubt. The General of Martinico pays full credit to it, altho, he has not received any particular advices. The proposal of Ld. Chatham for an accomodation, and the relinquishment of that Independence which American virtue first established, and still supports with unabated fortitude, will produce some serious deliberations in the cabinet of Versailles if America inclines to accede to it. The French Court will defeat the possibility of an accomodation says the Gentlemen at Martinico. America will not easily be flattered or frightened into an accession. Lord Chatham is a great and good man I sincerely believe, but I must subjoin with great deference to his Lordship, that he is a stranger to American politicks, if he thinks to mediate an accomodation upon that footing.
     
      I am with great respect Your very humble Servt.,
      J T.
     
    